Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/28/2021.
•	 Claims 1-4, 6-9 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-4, 6-9 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• wherein in steps (1) to (3), the method of obtaining a plurality of particle models within the size range of
i x α to j x α comprises the following steps:
a, randomly generating a point within the modeling space, and generating a sphere having the diameter of i x α to j x α by using the point as the center;
b, judging whether the sphere generated in step a interferes with the surrounding particles that have been generated, deleting the generated sphere if the interference occurs, and repeating step a;
c, generating an inscribed polyhedron in the sphere, optionally selecting several vertexes of the polyhedron, and moving the polyhedron along the radius of the sphere to form concave and convex surfaces so as to obtain a particle model that approximates the real particle shape;

e, calculating the volume of the particle model obtained in step d;
f, repeating steps a~e, and summing the volumes of the obtained particle models to obtain
                          
                            Σ
                        
                    V; and
g, judging whether                          
                            Σ
                        
                    V reaches V(i-j) x β, and if not, repeating steps a~f.


	The closest prior art of record - Yaghoobi et al. (Mesoscale Fracture Analysis of Multiphase Cementitious Composites Using Peridynamics, MDPI, 2017, pp 1-21) discloses a two-dimensional mesoscale model is developed using a non-ordinary state-based peridynamic (NOSBPD) method. Fracture in a concrete cube specimen subjected to pure tension is studied. The presence of heterogeneous materials consisting of coarse aggregates, interfacial transition zones, air voids and cementitious matrix is characterized as particle points in a two-dimensional mesoscale model. 
Another relevant prior art of record - John Favier (Pub. No.: US 2014/0039858 A1) attempt to highlights discrete element modelling of a plurality of discrete elements corresponding to particles and physical geometry elements. It provides plurality of discrete element material models, each discrete element material model corresponding to a respective bulk material and containing (i) information regarding the properties of particles within said bulk material, and (ii) information regarding the behavior of interactions between such particles. 
Yet, another relevant prior art of record - Wriggers et al. (“Micro-Meso-Macro Modelling of Composite Materials”. COMPLAS 2005, pp 1-19) discusses multi-scale models in the understanding of complex materials used in engineering practice. Applications related to this 
    Carmona et al. (From fracture to fragmentation: discrete element modeling - Complexity of crackling noise and fragmentation phenomena revealed by discrete element simulations, 2015, arXiv:1509.01003v1, pp 1-18) briefly review the motivations and basic idea behind the DEM approach to cohesive particulate matter and then give an overview of on-going developments and applications of the method focusing on two fields where recent success has been achieved.
Pirker et al.  (“Improving the applicability of discrete phase simulations by smoothening their exchange fields”, Elsevier Inc., 2010, pp 2479-2488) teaches three procedures of smoothening the DP momentum exchange fields, namely (a) diffusive smoothening, (b) particle cloud model as well as a (c) ‘darning socks’ model are presented. Their applicability is evaluated by an analytic test case.
Favier et al.  (US 20110032255 A1) teaches a computer-implemented method for discrete element modelling of a plurality of discrete elements corresponding to particles and physical geometry elements. The modelling performs a simulation through time of physical interactions of the particles with each other and with the physical geometry elements in a three-dimensional space.
Lorenz et al. (US 20050066301 A1) discloses a mesh generation tool that is programmatically integrated with a system-level design and simulation environment, thereby enabling the direct generation of PDE solver input from a system-level design and simulation environment and a method for using the mesh generation tool

To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-4, 6-10 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127